644 S.E.2d 231 (2007)
In the Matter of N.K.B., N.F.B., J.D.B., N.M.B., and J.M.B., Minor Children
appealed by Father.
No. 386P06.
Supreme Court of North Carolina.
March 8, 2007.
Leslie C. Rawls, Charlotte, for Kevin Brown.
Cathy L. Moore, Assistant County Attorney, for Durham County DSS.
Wendy C. Sotolongo, Durham, for Guardian ad Litem.

ORDER
Upon consideration of the joint petition filed on the 25th day of July 2006 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."